

117 HR 1465 IH: Right to Remain Safe Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1465IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Ms. Malliotakis (for herself, Mr. Gimenez, and Ms. Salazar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require a local government to waive sovereign immunity to receive any grant funds from the Department of Justice if such local government has defunded a municipal police department, and for other purposes.1.Short titleThis Act may be cited as the Right to Remain Safe Act of 2021.2.Ineligibility for Department of Justice grants with respect to defunding a municipal police department(a)In generalNotwithstanding any other provision of law, to be eligible for any grant funding from the Department of Justice, a local government applying for such a grant shall certify to the Attorney General that the municipal police department of such local government has not been defunded in either the current or prior fiscal year in which the local government is applying for such grant. (b)Exceptions(1)Inability to payA local government that demonstrates that the municipal police department was defunded because of an inability to pay, including demonstrating decreases throughout the budget of the local government, shall be eligible for grant funding from the Department of Justice.(2)Waiver of sovereign immunityA local government that has defunded the municipal police department shall be eligible for grant funding from the Department of Justice if such local government waives sovereign immunity with respect to a cause of action against the local government by an individual for property damages or damages for personal injuries as a result of the municipal police department being defunded.(c)Local government definedIn this section, the term local government means a municipality, city, town, township, a rural community, or unincorporated town or village. 